—Judgment, Supreme Court, New York County (Stephen G. Crane, J.) rendered May 24, 1991, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of BVz to 11 years, unanimously affirmed.
Defendant’s contention that Criminal Term was under a duty to charge the jury that the People had to prove by clear and convincing evidence the two uncharged sales of drugs by defendant before the jury could consider the sales as evidence of defendant’s intent to sell the 10 glassines of heroin in his possession has not been preserved for review and we decline to review the claim in the interest of justice. Were we to consider the claim, we would find no prejudicial error as the prior sales were established beyond a reasonable doubt. Concur— Murphy, P. J., Wallach, Kupferman and Asch, JJ.